Citation Nr: 1440798	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating for anxiety disorder, to include sleeping disorder and depression, in excess of 30 percent from October 23, 2008 to October 14, 2010, and in excess of 50 percent from October 14, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
April 2006 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for anxiety disorder and assigned a 30 percent initial rating from October 23, 2008, and a September 2011 rating decision, which denied entitlement to a TDIU.  During the appeal for a higher initial rating, in September 2011 rating decision, the RO granted a higher disability rating of 50 percent for the period (or "stage") beginning October 14, 2010, thus creating a staged initial rating.  Although a higher initial disability rating of 50 percent has been assigned for anxiety from October 14, 2010, as reflected in the September 2011 rating decision, the issue remains in appellate status as the maximum initial rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).    

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.    

The Veteran filed a claim for service connection for post-traumatic stress disorder (PTSD).  See September 2010 VA Form 21-526.  Accordingly, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  


REMAND

Social Security Administration (SSA) Records 

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issues on appeal.  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the issues on appeal.  See 38 C.F.R. § 3.159(c)(2) (2013).

The Board finds that there are SSA records that potentially contain evidence pertinent to these claims.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that where a veteran receives Social Security benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  Social Security records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).

The record includes a March 2011 SSA notice of decision with an indication that it is a fully favorable decision.  Of record also is an April 2011 SSA notice of award noting an SSA finding that the Veteran became disabled on October 22, 2008.  In an April 2011 VA Form 21-4142, the Veteran stated that the favorable SSA disability decision was based on panic attacks, anxiety, insomnia, and depression.  As the SSA records may contain statements and medical records regarding the history and symptomatology of the service-connected anxiety disorder, to include sleeping disorder and depression, as well as the Veteran's employability, the Board finds that a remand for SSA records is necessary.

Higher Initial Rating for Anxiety

At the outset, as reflected on the title page of this decision, the Board has characterized the issue on appeal involving the Veteran's anxiety as entitlement to an initial disability rating in excess of 30 percent from October 23, 2008 to October 14, 2010, and in excess of 50 percent from October 14, 2010.  An August 2010 rating decision granted service connection for anxiety, to include sleeping disorder and depression.  An October 2010 VA Form 21-526 showed a claim for service connection for PTSD, which the AOJ construed only as a claim for increased rating for the service-connected anxiety, to include sleeping disorder and depression.  

On the October 2010 VA Form 21-526 the Veteran listed his psychiatric symptoms.  In an October 2010 VA Form 21-4142, the Veteran stated that, while he is rated at 30 percent for anxiety, he had to go to the doctor three times per month for treatment of this disorder.  In an August 2011 VA Form 21-4138, the Veteran indicated that his social phobia is worsening to the extent that he could not socialize with family or friends anymore.  The Board finds these submissions constitute new evidence relating to the severity of the anxiety because the psychiatric symptoms contained in the October 2010 VA form 21-526 and the October 2010 VA Form 
21-4142 constitute new evidence relating to the severity of the Veteran's service-connected anxiety, to include sleeping disorder and depression; therefore, the August 2010 rating decision did not become final and a readjudication of the initial rating issue was required.  See 38 C.F.R. § 3.156(b) (2013); Buie v. Shinseki, 
24 Vet. App. 242, 252 (2010) (holding that, in addition to considering whether a NOD has been filed within one year, VA should consider whether new and material evidence under 38 C.F.R. § 3.156(b) has been received to require readjudication).  

Accordingly, pursuant to VA's duty to liberally construe the Veteran's submissions, the Board finds that, taken together, the Veteran's submissions referenced above constitute additional evidence indicating disagreement with the initial rating for anxiety, to include sleeping disorder and depression.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201 (2013); Harris v. Shinseki, 704 F.3d 946, 948 (Fed. Cir. 2013) (stating that, in determining whether a veteran filed a claim, VA has a duty to liberally construe a veteran's submissions).  For this reason, the Board is characterizing this case as entitlement to a higher initial disability rating for anxiety, to include sleeping disorder and depression.  The Board's characterization is not prejudicial to the Veteran as the AOJ has developed and adjudicated the claim as one for an increased rating for anxiety, to include sleeping disorder and depression.  As such, the Board's characterization is more favorable as it provides the Veteran with a chance to receive a higher rating back to October 23, 2008, the effective date of the original grant of service connection for anxiety, to include sleeping disorder and depression.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

As explained above, the Veteran indicated that his social phobia is worsening to the extent that he could not socialize with family or friends anymore.  See August 2011 VA Form 21-4138.  An October 2012 opinion by the Veteran's VA psychiatrist indicated that the severity of the service-connected anxiety, to include sleeping disorder and depression, would preclude the Veteran from obtaining or maintaining gainful employment.  Because these statements indicate that the severity of the service-connected anxiety, to include sleeping disorder and depression, may have worsened as compared to the April 2009 and March 2011 VA mental examinations, the Board finds that a remand for an updated VA mental examination is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because an exam was too remote in time to adequately support a decision on appeal for an increased rating).

When assessing the degree of impairment resulting from a service-connected disability, the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14 (2013).  Nevertheless, "when it is not possible to separate the effects of the [service connected disability and the non-service connected disability], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition." 61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that, when a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability); see also Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a veteran is entitled to separate ratings for each residual arising from a single disability only if none of the symptomatology for one condition is duplicative).  

In this case, the Veteran is service connected for anxiety, to include sleeping disorder and depression.  The record also indicates that, in addition to being diagnosed with anxiety, the Veteran has an Axis II diagnosis of avoidant personality and schizoid personality disorder; therefore, if possible, differentiation should be made between the symptoms of service-connected anxiety, to include sleeping disorder and depression, and symptoms of the non-service-connected avoidant personality and schizoid personality disorders.  For these reasons, remand is required to afford the Veteran a medical examination that makes all findings necessary to evaluate the service-connected anxiety, to include sleeping disorder and depression, including to try to resolve any questions of differentiation between the service-connected anxiety and the non-service connected avoidant personality and schizoid personality disorders.    

TDIU

The Veteran asserts that he is unemployable due to the service-connected anxiety, to include sleeping disorder and depression.  The Veteran underwent a VA examination in March 2011 with an addendum opinion in June 2011.  The VA examiner opined that it was not possible to determine whether the Veteran's anxiety symptoms preclude him from obtaining or maintaining gainfully employment; in reaching this conclusion, the VA examiner stated that the Veteran gave inconsistent history with respect to being enrolled in school as well as his computer ability and that because the Veteran's narrative was inconsistent, an opinion regarding employability would be speculative.  In the September 2011 notice of disagreement, the Veteran explained that he did enroll in school for a computer programming degree but that he had to leave school after a week because he had daily panic attacks and thought that other students were attempting to kill him.  The Board finds the March 2011 VA opinion as well as the June 2011 addendum opinion to be inadequate for purposes of deciding the issue of entitlement to a TDIU because the VA examiner did not provide an opinion without speculation as to the Veteran's employability given the Veteran's history and explanation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010); Barr v. Nicholson, 21 Vet App. 303 (2007).  Accordingly, as part of the VA mental examination, the VA examiner is requested to opine on the effect of the Veteran's anxiety, to include sleeping disorder and depression, on the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

2. The AOJ should schedule the Veteran for the appropriate VA mental disorders examination to help ascertain the current extent of the service-connected anxiety as well as the effect of the service-connected anxiety on the Veteran's employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.

If it is possible to differentiate, the VA examiner should note which symptoms are attributable to the non-service-connected avoidant personality and schizoid personality disorders and which symptoms are attributable to the service-connected anxiety, to include sleeping disorder and depression. 

The VA examiner should also note the effect of symptoms of the service-connected anxiety on the Veteran's ability to secure and maintain employment after considering the Veteran's job and education history.  

The VA examiner should specifically comment on which jobs or duties the Veteran can perform and which jobs or duties the Veteran cannot perform as a result of the service connected anxiety, to include sleeping disorder and depression.

3. Thereafter, the AOJ should readjudicate the issue of higher initial rating for anxiety for the entire appeal period from October 23, 2008 to present and readjudicate the issue of TDIU.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC), and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


